Case 6:20-cv-01657-CEM-GJK Document 80 Filed 10/09/20 Page 1 of 3 PageID 827




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 COMMODITY FUTURES TRADING
 COMMISSION,

         Plaintiff,
                                                       CASE NO.: 6:20-cv-1657-Orl-41GJK
 v.

 HIGHRISE ADVANTAGE, LLC, BULL
 RUN ADVANTAGE, LLC, GREEN
 KNIGHT INVESTMENTS, LLC, KING
 ROYALTY LLC, SR&B INVESTMENT
 ENTERPRISES, INC., AVINASH SINGH,
 RANDY      ROSSEAU,       DANIEL
 COLOGERO, HEMRAJ SINGH, and
 SURUJPAUL SAHDEO,

         Defendants.


           CERTIFICATE OF INTERESTED PERSONS AND CORPORATE
      DISCLOSURE STATEMENT BY HEMRAJ SINGH AND KING ROYALTY LLC

        Defendants HEMRAJ SING and KING ROYALTY LLC hereby disclose the following,

pursuant to this Court’s Interested Persons Order:

        (1)     The name of each person, attorney, association of persons, firm, law firm,

partnership, and corporation that has or may have an interest in the outcome of this action --

including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded companies

that own 10% or more of a party's stock, and all other identifiable legal entities related to any party

in the case:

                •      King Royalty LLC (Defendant)

                •      Hemraj Singh (Defendant)

                •      Tucker H. Byrd, Esquire, Byrd Campbell, P.A.

                •      Scottie N. McPherson, Byrd Campbell, P.A.

                                                   1
Case 6:20-cv-01657-CEM-GJK Document 80 Filed 10/09/20 Page 2 of 3 PageID 828




               •       Julia M. Wischmeier, Byrd Campbell, P.A.

               •       Brent R. Baker, Parsons Behle & Latimer

               •       Jonathan D. Bletzacker, Parsons Behle & Latimer

               •       Aaron D. Lebenta, Bletzacker, Parsons Behle & Latimer

       (2)     The name of every other entity whose publicly-traded stock, equity, or debt may be

substantially affected by the outcome of the proceedings:

               •       None

       (3)     The name of every other entity which is likely to be an active participant in the

proceedings, including the debtor and members of the creditors' committee (or twenty 20 largest

unsecured creditors) in bankruptcy cases:

               •       None

       (4)     The name of each victim (individual and corporate) of civil and criminal conduct

alleged to be wrongful, including every person who may be entitled to restitution:

               •       Defendants Hemraj Singh and King Royalty LLC are not aware of any

victims of the allegations and claims asserted against them.

       I HEREBY CERTIFY that, except as disclosed above, I am unaware of any actual or

potential conflict of interest involving the district judge and magistrate judge assigned to this case,

and will immediately notify the Court in writing on learning of any such conflict.



                           <Certificate of Service on Following Page>




                                                  2
Case 6:20-cv-01657-CEM-GJK Document 80 Filed 10/09/20 Page 3 of 3 PageID 829




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on October 9, 2020, I electronically filed the foregoing with the

Clerk of the Court by using the CM/ECF system, which furnished a copy of the foregoing via

electronic mail to all counsel of record.

                                     s/ Tucker H. Byrd
                                     Tucker H. Byrd
                                     Florida Bar No. 381632
                                     Scottie N. McPherson
                                     Florida Bar No. 085137
                                     Julia M. Wischmeier
                                     Florida Bar No. 1011604
                                     BYRD CAMPBELL, P.A.
                                     180 Park Avenue North, Suite 2A
                                     Winter Park, Florida 32789
                                     Telephone: (407) 392-2285
                                     Facsimile: (407) 392-2286
                                     Primary Email: TByrd@ByrdCampbell.com
                                     Primary Email: SMcPherson@ByrdCampbell.com
                                     Primary Email: JWischmeier@ByrdCampbell.com
                                     Secondary Email: EGarcia@ByrdCampbell.com
                                     Attorneys for Defendants Hemraj Singh and King Royalty LLC




                                                3
